I am delighted to extend the warm congratulations of Jamaica to the President for assuming the presidency of the General Assembly at the seventy-second session and to assure him of our support. We are particularly pleased to note his selection of a theme that underscores the fundamental importance of the transformative 2030 Agenda Sustainable Development, which is a plan for people, planet and prosperity.
I express, on behalf of the Government and people of Jamaica, our deepest sympathies and prayers for the families and loved ones of victims of the recent hurricanes, which directly impacted our Caribbean brothers and sisters and those in the United States, as well as the families and loved ones of victims of recent earthquakes in Mexico, our dear friend from the region. I am deeply moved by the fact that following the passage of two massive hurricanes, thousands of people across the Caribbean are now forced into a life that is dramatically different from what it was just a few days ago. On behalf of our Caribbean brothers and sisters directly impacted by the hurricanes, we wish to thank those countries and organizations that have given without being asked, and to urge those who have the means to support these countries and their peoples in this time of urgent need.
For us in the Caribbean, climate change is not a philosophical concept or an academic debate. It is an existential issue. It is our reality, and it requires urgent and effective action. We are ever mindful of our responsibility to strengthen our resilience and expedite efforts towards adaptation and mitigation. Yet our ability to do so is greatly impacted by the new catastrophic events that cause social dislocation and severe misalignment of our economies. The limited resources that we have are dwarfed by the huge sums required to meet recovery and reconstruction costs. How do small States like ours, many already facing adverse debt dynamics, mobilize the financing required to build climate-resilient infrastructure? To do so, it is imperative that we identify both grant funds and concessionary financing that can support investment in resilient infrastructure over the long term. If not, we will continue to be caught in an inescapable cycle of devastation, recovery and reconstruction, until the next disaster strikes.
While it is essential to attend to the immediate humanitarian needs and reconstruction efforts, we must also urgently address our long-term Sustainable Developmental Goals (SDGs). I urge that in our collective efforts to implement the SDGs, we take account of the tremendous challenges faced by vulnerable countries completely knocked off course by external shocks. In such circumstances, the review and follow-up mechanisms associated with the time-bound commitments of the Agenda are rendered meaningless. Therefore, we call on the United Nations system to establish a mechanism to provide the requisite support and compensation to vulnerable countries affected by natural disasters, where their implementation of the 2030 Agenda and progress towards achieving the SDGs have been derailed as a result of such external shocks.
In recognition of our vulnerabilities as a small island developing State and the attendant complexities of our status as a middle-income country, Jamaica is collaborating with Chile on a new initiative called the Resilient 20. It seeks to create an alliance to promote resilience in countries prone to natural disasters, with a focus on middle-income countries.
We also support calls for the development of a climate change vulnerability index to provide a standardized method for characterizing vulnerability to the adverse effects of climate change. That would enable international financial institutions and bilateral donors to better channel financial and technical resources towards countries most susceptible to loss and damage from climate change.
Jamaica ratified the Paris Agreement on Climate Change in April, and regards that historic Agreement as critical to efforts to arrest the impact of climate change. Small island developing States were at the forefront of those negotiations and remain engaged in the Conference of the Parties process. It is an inescapable fact that we contribute the least to carbon emissions and yet we bear the brunt of the damage. In that context, we implore all Member States to abide by the commitments of the Agreement.
Climate change also poses risks to tourism, which is an industry that owes its competitiveness to the pristine nature of our environment. Sustainable and inclusive economic growth and job creation are priorities for Jamaica, and tourism plays a critical role in ensuring that they are achieved. That industry relies heavily on the long-term sustainable investments made by the private sector, both national and international.
For this International Year of Sustainable Tourism for Development, we have sought to increase such investments, create more jobs, promote culture and support community development, while safeguarding the natural environment. In November, in partnership with the World Tourism Organization (WTO) and the World Bank Group, Jamaica looks forward to hosting the United Nations-WTO International Conference on Partnerships for Sustainable Tourism, which will be the first time such a conference is being held in the Caribbean.
Jamaica is deeply concerned about the heightened menace to international peace and security, arising particularly from the threat of nuclear weapons. We have a long-standing commitment to the goal of achieving a nuclear-weapon-free world and are a State party to the Treaty of Tlatelolco, which declared the Caribbean and Latin America as the first nuclear-weapon-free zone in a densely populated area. At the universal level, therefore, we welcome the fact that we now have the first global Treaty on the Prohibition of Nuclear Weapons as a critical step towards addressing some of those concerns. It is our hope that it will enter into force in short order and be duly observed universally.
As global citizens starkly aware of how closely our futures are intertwined, we condemn the recent nuclear and ballistic-missile tests carried out by the Democratic People’s Republic of Korea, which pose a grave threat to international peace and security. We urge North Korea to immediately and fully comply with its international obligations under all relevant Security Council resolutions and to resume dialogue on the denuclearization of the Korean peninsula.
The challenges that currently impede global peace and security require that we identify and address the root causes of conflict. We therefore fully support the focus placed by the Secretary-General on sustaining peace across the continuum from prevention, conflict resolution and peacekeeping to peacebuilding and long- term development.
We in Jamaica are working to provide our citizens with a safe and secure environment in which to live full and productive lives. Our strategy includes placing greater emphasis on safeguarding our porous borders, through which illicit firearms enter. Jamaica has benefited from the support of our international partners, and we invite continued collaboration in curbing this illicit trade. We therefore look forward to the third Review Conference of the United Nations Programme of Action on Small Arms and Light Weapons, to be convened in 2018. Furthermore, Jamaica will continue to play its part in supporting the universalization and implementation of the Arms Trade Treaty.
People and their well-being are at the heart of our commitment to the 2030 Agenda for Sustainable Development. We remain focused on the most vulnerable of our citizens to ensure that those furthest behind will benefit first from the implementation of the 2030 Agenda. The alignment between the Sustainable Development Goals (SDGs) and our national development plan, Vision 2030, creates a framework within which we can identify and achieve our priorities, not least of which is to ensure the dignity of the individual.
What has become increasingly evident, however, is that securing the resources for the implementation of those development objectives remains critical at both the national and the international levels. In recognition of that fact, Jamaica has partnered with Canada to identify new and innovative means of financing development. Through the Group of Friends of SDG Financing, which our countries co-chair, we have been promoting the establishment of partnerships with the private sector, philanthropic organizations and academic institutions. We are exploring innovative financial mechanisms that can spur the investments needed to accelerate the implementation of the SDGs.
Issues related to global economic governance, debt sustainability and SDG financing take on even more significance for highly indebted middle-income countries like Jamaica, which have large public investment needs but limited fiscal space. Our reduced access to concessionary finance and official development assistance is a direct consequence of our middle-income designation. We contend that the use of gross domestic product per capita as the sole criterion to graduate countries such as ours from concessionary financing represents an inadequate and inaccurate measure of a country’s true development status.
Accordingly, middle-income countries face the risk of having their hard-won socioeconomic gains reversed as a result of losing well-needed financial support, precisely at the time they need to consolidate and build on the gains they have made. We therefore commend and thank those, including the Economic Commission for Latin America and the Caribbean and the Commonwealth Secretariat, that advocate for the application of a broader set of indicators that take account of the structural gaps in our countries. From a global perspective, it is important that the international economic and financial architecture be aligned with Agenda 2030 and take account of that very important distinction. Jamaica therefore urges that policymakers embed the SDGs into their design of international regulatory frameworks.
Jamaica looks forward to the convening later this year of the eleventh World Trade Organization Ministerial Conference in Buenos Aires, which brings with it the potential for advancing the Doha Development Agenda. As a small island developing State with an open economy that is highly reliant on foreign trade, we are dependent on a vibrant and dynamic global trading environment. We must secure improved market opportunities beyond our shores.
We cannot, however, participate in the international economic and trading system without correspondent banking relations. Several international banks have withdrawn correspondent banking services from many small countries, including in the Caribbean, in an effort to de-risk their client portfolios in response to stringent regulatory penalties for compliance breaches. However, what is viewed by international banks as a simple balance-sheet issue has had unintended negative spill-over effects for countries in the Caribbean, with serious political and economic consequences. We call for urgent international attention to be given to that deepening crisis.
I now turn to the issue of non-communicable diseases (NCDs), which exact a high socioeconomic and development cost on all countries, but disproportionately so in small island developing States. Jamaica agrees that an effective response to that global pandemic is best addressed through multi-stakeholder partnerships in a comprehensive whole-of-Government response. We are firmly on that path. Jamaica is addressing NCDs by promoting healthy lifestyles from birth, increasing awareness of NCDs and encouraging physical activity across the country. We are also strengthening our policy and regulatory frameworks to address obesity in childhood and adulthood and other risk factors.
Such efforts should be complemented by action taken at the global level. We therefore look forward to the 2018 high-level meeting on non-communicable diseases and reiterate the call for greater access by developing countries to the findings of modern research and technology.
Jamaica is committed to the empowerment of women and girls, and our young people. We have revitalized our national youth parliament and created a national youth advisory council to ensure that young people have a voice at policymaking levels in our country. We are strengthening our legislative and policy frameworks to address violence against women and girls and to foster economic opportunities. We will also protect our children from abuse by maintaining vigilance with respect to new and emerging threats, such as cyberbullying and sexual exploitation online.
Earlier this year, Jamaica became a party to The Hague Convention of 25 October 1980 on the Civil Aspects of International Child Abduction, and enacted legislation for its implementation. As we strengthen our national institutional framework to address trafficking in children, we also look forward to participating in next week’s High-level Meeting on the Appraisal of the Global Plan of Action to Combat Trafficking in Persons.
The movement of persons across borders is a natural phenomenon. Migrants are an asset both to their countries of destination and their countries of origin. Jamaica highly values the contribution that our diaspora makes to national development and to the development of their host countries. We are actively working on strategies to deepen our engagement.
Consistent with a renewed focus on placing people at the centre of sustainable development, we must not forget the plight of the refugees and persons displaced by conflict and natural disasters — occurrences not of their own making. Against this background, the ongoing deliberations on the global compact for safe, orderly and regular migration take on even more significance as we move to the intergovernmental negotiations phase during this session of the General Assembly.
Jamaica’s adherence to the principles of the United Nations is rooted in a belief in multilateralism and the benefits we derive from collaboration and cooperation. The most intractable disputes require us to engage collectively in the quest for lasting and meaningful solutions. In this regard, we reiterate our call for an end to the economic, commercial and financial embargo against Cuba. This unjust embargo has restricted the ability of a hard-working and self-reliant people to engage in legitimate trade, to travel and to undertake international financial transactions.
Turning to the Middle East, we continue to believe that the best solution to the Israeli-Palestinian crisis rests in a negotiated political settlement based on a just, lasting and comprehensive agreement that guarantees the security of Israel and provides for a Palestinian State within internationally recognized borders.
With respect to the situation concerning Western Sahara, we recall the appeal of the Security Council to all parties to show realism and a spirit of compromise to move the negotiations forward. Jamaica therefore supports the relaunch of negotiations under the auspices of the United Nations, leading to the resumption of a process with the aim of reaching a just, lasting and mutually acceptable political solution.
Our collective efforts in all these political, economic and social areas require an effective and dynamic United Nations. Jamaica therefore supports reforms that improve coordination, enhance coherence and strengthen the effectiveness of the Organization. Reform measures must ensure that the United Nations remains connected to the people it seeks to serve and must be informed by the realities on the ground in programme countries. They should advance all three key pillars of the work of the United Nations: peace and security, development and the promotion of human rights. A renewed and revitalized United Nations reform effort will allow us to reap the full benefits of multilateralism.
I conclude by reaffirming Jamaica’s unfailing belief in our ability as a community of nations, whose destiny and prosperity are intertwined, to make a difference in the life of every human being. I therefore encourage all of us to be bold and unrelenting in our quest to make this world a better place, leaving no one behind. Let us go forward in the conviction that we can achieve peace and prosperity for our peoples and protect our planet for the benefit of future generations.